THE STATE OF SOUTH CAROLINA
                       In The Supreme Court

            In the Matter of Walter Rutledge Martin of the
            Greenwood County Magistrate's Court, Respondent.
            Appellate Case No. 2022-000885


                            Opinion No. 28107
              Submitted August 12, 2022 – Filed August 31, 2022


                           PUBLIC REPRIMAND


            Disciplinary Counsel John S. Nichols and Assistant
            Disciplinary Counsel Sara P. Morris, both of Columbia,
            for the Office of Disciplinary Counsel.

            Robert Jamison Tinsley, Jr., Esquire, of Greenwood, for
            Respondent.



PER CURIAM: In this judicial disciplinary matter, Respondent and the Office
of Disciplinary Counsel (ODC) have entered into an Agreement for Discipline by
Consent (Agreement) pursuant to Rule 21 of the Rules for Judicial Disciplinary
Enforcement (RJDE) contained in Rule 502 of the South Carolina Appellate Court
Rules (SCACR). In the Agreement, Respondent admits misconduct, consents to
any sanction ranging from a confidential admonition up to a six-month definite
suspension, and agrees to attend anger management counseling and pay costs. We
accept the Agreement and issue a public reprimand.
                                          I.

Respondent was admitted to practice law in South Carolina in 1994, and he has
served as a magistrate judge in Greenwood County since May 2007. 1 The current
Agreement arises from two separate incidents that occurred in the fall of 2021.

During the first incident, which occurred in September 2021, Respondent was
presiding over a jury trial when defense counsel requested that a motion be heard
outside the presence of the jury. Respondent agreed to hear the motion, and after
the jury was escorted out, plaintiff's counsel and Respondent engaged in a heated
exchange during which counsel challenged how Respondent knew of defense
counsel's motion. Respondent scolded plaintiff's counsel for not listening and
directed him to "get the f**king wax out of his ears." Judge then cleared his throat,
apologized, and asked plaintiff's counsel to "take the wax out of his ears." At the
conclusion of the hearing, Respondent again apologized for using profanity and
immediately self-reported the misconduct to ODC.

The second incident occurred in November 2021 after the Greenwood County
clerk staff notified Respondent late in the afternoon that he was assigned to preside
over a jury trial the following morning at 9:30 a.m. Respondent subsequently
complained to the Chief Magistrate in a loud and agitated manner and yelled at the
scheduling clerk for failing to provide him timely notice of the jury trial. After the
Chief Magistrate intervened, Respondent returned to his office and subsequently
apologized to both the scheduling clerk and the Chief Magistrate. 2

                                         II.

Respondent admits that by his conduct he violated the following provisions of the
Code of Judicial Conduct, Rule 501, SCACR: Canon 2(A) (requiring a judge to act
at all times in a manner that promotes public confidence in the integrity and
impartiality of the judiciary); and Canon 3(B)(4) (requiring a judge to be patient,

1
  Respondent's disciplinary history includes a 2012 public reprimand, which
resulted from Respondent losing his temper and cursing at a defendant during bond
court. In re Martin, 400 S.C. 254, 734 S.E.2d 165 (2012) (publicly reprimanding
Respondent for stating to a defendant "I'll beat your a** if you call me a liar").
2
  Following these incidents, Respondent was not placed on interim suspension by
this Court under Rule 17, RJDE, Rule 502, SCACR.
dignified, and courteous to litigants, lawyers, and others with whom the judge
deals in an official capacity). Respondent also admits his conduct constitutes
grounds for discipline under Rule 7(a)(1), RJDE, Rule 502, SCACR (providing a
violation of the Code of Judicial Conduct is grounds for discipline).

By way of mitigation, Respondent explains that he has a fourteen-year-old son
with severe autism, who is non-verbal, incontinent, and suffers from a severe form
of epilepsy. In the two days preceding the first incident, Respondent had traveled
to Charlotte for his son to have a 24-hour EEG performed for his epilepsy. On his
way back home from the hospital in Charlotte, Respondent received a text message
from a county clerk at 5:30 p.m. alerting him that he was scheduled for a civil jury
trial the following morning. 3 Respondent also explained that at the time of these
incidents, his wife had recently experienced several serious personal and health-
related crises of her own. Respondent explains the demands of caring for his son,
coupled with these other family stressors diminished his ability to contain his
frustration. In an effort to avoid future inappropriate outbursts, Respondent
enrolled in anger management counseling and sought additional healthcare for
himself. Respondent reports this new treatment has resulted in significant
improvement in Respondent's ability to cope with the stress of his family life.
Respondent also submitted affidavits of support from various people, including the
lawyer at whom he cursed in open court.4 These affidavits describe Respondent as
intelligent and even-tempered.5




3
 Respondent also contends the chief magistrate had instructed the scheduling clerk
only to email Respondent notice of the trial and not to call or text him notice,
despite knowing Respondent was traveling for his son's medical appointments.
4
 The lawyer averred that despite being contacted by the former chief magistrate
and a current magistrate court clerk requesting that he report the incident to the
Office of Disciplinary Counsel, he refused to do so because he "did not feel it
warranted reporting."
5
 Several of these affidavits also allude to personality conflicts between
Respondent and others at the Greenwood County Magistrate's Court.
                                        III.

We find Respondent's misconduct warrants a public reprimand. Accordingly, we
accept the Agreement and publicly reprimand Respondent for his misconduct.
Within thirty days, Respondent shall pay the costs incurred in the investigation and
prosecution of this matter by the Office of Disciplinary Counsel and the
Commission on Judicial Conduct.

Within one year, Respondent shall complete an additional twenty hours of anger
management counseling with a counselor, who must be approved by the
Commission on Judicial Conduct (Commission) prior to the commencement of
counseling. Should the counselor believe that more than twenty hours of
counseling is necessary, Respondent shall notify the Commission and complete the
number of hours recommended by the counselor. Within thirty days of completing
counseling, Respondent shall ensure the counselor submits a written report to the
Commission detailing Respondent's treatment and progress. Respondent's failure
to complete this required counseling may be grounds for additional discipline.
Additionally, Respondent is encouraged to continue seeking treatment from his
current healthcare providers.


PUBLIC REPRIMAND.

BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.